internal_revenue_service number release date index number ------------------------------------------------ ---------------------------- ------------------- ---------------------------- department of the treasury washington dc person to contact ------------ -------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-117698-06 date date x ---------------------------- legend ------------------------------------------------------------ dear -------------------- seeking a ruling concerning the qualified income exception to the publicly_traded_partnership under sec_7704 of the internal_revenue_code this letter is in response to your letter dated date on behalf of x facts based on the materials and representations contained within we understand the relevant facts to be as follows x is engaged in the business of processing packaging and marketing lubricating oil x and its affiliates purchase highly refined petroleum base oils from various refineries and then blends and processes the petroleum base oils into lubricating oils which it then packages and markets to its customers x purchases highly refined petroleum base oils from refineries the petroleum base oil is then blended with latest additive technology to make it more suitable for its intended use as lubricating oil x earns income from the sale of lubricating oil to retailers who then sell the product through their own retailers or in bulk to wholesale distributors law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that sec_7704 shall not apply to any publicly sec_7704 provides that the term publicly_traded_partnership means any plr-117698-06 partnership if interests in that partnership are traded on an established_securities_market or interests in that partnerships are readily_tradable on a secondary market or the substantial equivalent thereof traded partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income things income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber sec_7704 provides that the term qualifying_income among other sec_7704 explains that a partnership meets the gross_income conclusion based solely on the materials submitted we conclude that the income derived by except as specifically ruled upon above we express no opinion concerning the x from the processing of petroleum base oils into lubricating oils is qualifying_income within the meaning of sec_7704 federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed as to whether the percent gross_income requirement of sec_7704 is met of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 plr-117698-06 pursuant to the power_of_attorney on file with this office copies of this letter will be sent to x’s authorized representative sincerely dianna miosi chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter for sec_6110 purposes copy of this letter
